NO. 12-11-00191-CR

                           IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

EDIE AIRHEART,                                             §     APPEAL FROM THE
APPELLANT

V.                                                         §     COUNTY COURT AT LAW

THE STATE OF TEXAS,
APPELLEE                                                   §     SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         After a guilty plea, Appellant was convicted of misdemeanor driving while intoxicated.
She filed her notice of appeal on May 16, 2011. We remanded the cause because Appellant
failed, after notice, to file her docketing statement in accordance with Texas Rule of Appellate
Procedure 32.2. The trial court was directed to conduct a hearing to determine why Appellant
failed to file the docketing statement and whether Appellant has abandoned the appeal. The trial
court found that Appellant was present in open court on August 11, 2011, and represented to the
court that she does not desire to appeal this case. Therefore, Appellant has voluntarily abandoned
her appeal. No opinion has issued in this case. Accordingly, the appeal is dismissed. See TEX.
R. APP. P. 2, 42.2(a).
Opinion deliver August 24, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)